Title: To George Washington from Brigadier General William Heath, 22–23 March 1776
From: Heath, William
To: Washington, George



May it please your Excellency
Norwich [Conn.]March 22nd[-23] 1776

I this Evening Reached Norwich, having left Colo. Pattersons Division about Twenty miles Back on the Road. The men march with Surprising Agility Scarcely Complaining of being fatigued But the Road being Extreemly mirry and in Some

places Almost Impassable Greatly Impedes the waggons which is an Obstruction to the whole; 23rd this morning Rode to the Landing, find the Shiping in a good way and will Soon be fitted for the Sea—A Bout noon Starks Patersons and Greatons Regiments arrived in Town as Did Capt. Dana’s Company of the artillery Train and in the afternoon Colo. Webbs, Colo. Bonds is not yet got in. I have the Pleasure to acquaint your Exy that good order has been preserved upon the march. I am preparing with the greatest Dispatch to forward the Troops to new york and not a moment shall be lost, Never were men in finer Spirits But many of these Especially in Colo. Starks Regt Complain on Account of not having Recd their pay—and not having money even to Buy a pint of Cyder on the Road. I must beg your Excellency would Relieve them at new york as soon as Possable. I have ordered five or Six Days Provisions to be Cooked to morrow for the Passage as it Cannot be Done on Board, I ⟨illegible⟩
